J. A15010/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.V.                    :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                                            :
APPEAL OF: E.V.                             :          No. 1261 EDA 2015


               Appeal from the Dispositional Order, April 7, 2015,
              in the Court of Common Pleas of Philadelphia County
                Juvenile Division at No. CP-51-JV-0000135-2015


BEFORE: FORD ELLIOTT, P.J.E., DUBOW AND JENKINS, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                 FILED DECEMBER 16, 2016

        E.V. appeals from the juvenile dispositional order entered in the Court

of Common Pleas of Philadelphia County on April 7, 2015, adjudicating him

as a delinquent after the trial court found him guilty of possession of firearm

by minor and furnishing false identification to law enforcement authorities.1

We affirm.

        The trial court set forth the following factual history:

                    On February 6, 2015, Philadelphia Police
              Officer Matthew Blaszczyk Badge #6382, assigned to
              the 25th Police District, was on vehicular patrol near
              the 100 block of W. Gurney Street in Philadelphia
              County. Officer Blaszczyk had been an officer in said
              area for nine years. Officer Blaszczyk described the
              area as a high-crime area and the busiest area in the
              city, as far as narcotics and violent crimes.
              Officer Blaszczyk had recovered at least one hundred
              firearms, during the course of his career.



1
    18 Pa.C.S.A. § 6110.1 and 18 Pa.C.S.A. § 4914, respectively.
J. A15010/16


                 At approximately 12:30 [p.m.], Officer
          Blaszczyk was partnered in a vehicle with
          Officer Gorman, Badge # 4909. Officer Blaszczyk
          observed a motor vehicle abruptly pull over without
          signaling, which constituted a motor vehicle
          violation. The vehicle then parked in front of a
          hydrant and the two officers initiated a vehicle
          investigation at said location. E.V. was seated in the
          passenger seat of said vehicle.

                Immediately after the vehicle pulled over, both
          the operator and the passenger, E.V., exited the
          vehicle and attempted to walk away. Both E.V. and
          the driver, Luis Angala, began to walk south on Hope
          Street.    Officer Gorman, who was closer to the
          driver, said “Hey. What are you guys doing? Stop.
          Come back.” The driver turned around and started
          arguing with Officer Gorman saying “What? What do
          you want?” Officer Gorman replied “sit back down in
          the car. You are not free to leave.”

                Officer   Blaszczyk     exited  the   vehicle.
          Officer Blaszczyk walked behind E.V. and said “Hey.
          Where are you going?”         Despite two or three
          requests, E.V. refused to stop. As he pursued E.V.,
          Officer Blaszczyk initially observed the protrusion,
          which was being caused by a heavy object.
          Eventually, Officer Blaszczyk was able to grab E.V.
          and immediately felt the bulge in his right cargo
          pants pocket. E.V.’s pants were tight, which had
          made the bulge more visible. The bulge had been
          weighing down his pants pocket.

                 Upon patting E.V. down, he immediately
          identified the shape of a firearm. His immediate
          recognition of the firearm was based on his vast
          experience recovering firearms.     Officer Gorman
          assisted Officer Blaszczyk in handcuffing E.V. E.V.
          identified himself as “Josh Ramos” several times to
          Officer Blaszczyk. E.V. first identified himself as
          “Josh Ramos” while sitting in the back of the police
          vehicle. Officer Blaszczyk tried to do a criminal
          background check for “Josh Ramos” and could not
          find any information. Officer Blaszczyk placed the


                                  -2-
J. A15010/16


           recovered firearm, a black Ruger, [.]380 caliber,
           LCP model, bearing serial number 37630766, on
           Property Receipt 3185925. E.V. denied having a
           license to carry a firearm. Officer Blaszczyk believed
           that E.V. appeared older than his stated age of
           seventeen.

                 Upon being arrested, Officer Blaszczyk
           transported E.V. to East Detectives for processing.
           Officer Blaszczyk asked E.V. to sign a medical
           checklist. Officer Blaszczyk observed E.V. sign the
           checklist as “E****.” Then, E.V. crossed it out and
           said that he made a mistake. Officer Blaszczyk
           asked E.V. what was his name. E.V. responded
           “Josh Ramos”[.] Officer Blaszczyk asked E.V. why
           he signed “E****.” Officer Gorman asked “what is
           your real name?” E.V. responded “I’m not giving
           you my real name.” After several minutes, E.V.
           provided his real name of E**** V*****.

                 When Officer Blaszczyk first began pursuing
           E.V., he wanted to know E.V.’s identity, due to the
           pending        motor       vehicle      investigation.
           Officer Blaszczyk wanted to check if E.V. had any
           pending warrants. Officer Blaszczyk was concerned
           for his safety due to the nature of the area.
           Ultimately, Officer Blaszczyk asked E.V. his name on
           several occasions, and had tried to figure out if his
           name was Joshua versus Josh. E.V. had stated that
           his name was “just Josh.”         After crossing out
           “E****”, E.V. could not even write “Josh.” The
           Commonwealth        presented    a    Certificate   on
           non-licensure, demonstrating that E.V. did not
           possess a license to carry a firearm.             The
           Commonwealth also presented a ballistics report,
           showing that the recovered firearm was operable.

Trial court opinion, 7/15/15 at unnumbered pages 2-4 (citations to notes of

testimony omitted).

     The trial court set forth the following procedural history:




                                    -3-
J. A15010/16


                   On January 17, 2015, Philadelphia police
            arrested [appellant], E.V., and charged him with
            [possession of firearm by minor and furnishing false
            identification to law enforcement authorities]. On
            February 6, 2015, E.V. litigated a motion to suppress
            before the Honorable Lori A. Dumas. After the denial
            of the suppression motion, E.V. went to trial and was
            found guilty of [both charges]. On said date, E.V.
            was adjudged delinquent and placed on probation,
            while the probation officer continued to plan for
            placement. On April 7, 2015, E.V. was committed to
            a Residential Treatment Facility at Pennsylvania
            State Department of Public Welfare for Appropriate
            Placement with a specific referral to YDC Cresson.

                 On April 21, 2015, E.V., through his attorney,
            the Defender Association of Philadelphia filed this
            appeal. . . .

Id. at unnumbered page 1 (citations to notes of testimony and footnote

omitted).

      Appellant raises the following issues for our review:

            1.     Did not the lower court err by denying the
                   juvenile’s motion to suppress evidence where
                   the juvenile was first stopped and detained in
                   the absence of reasonable suspicion or
                   probable cause, and then subjected to a frisk?

            2.     Was not the evidence insufficient to prove the
                   juvenile guilty beyond a reasonable doubt of
                   the crime of false identification to law
                   enforcement officer where the evidence failed
                   to show that the juvenile was informed that he
                   was the subject of an official investigation of a
                   violation of law before the juvenile was
                   asserted to have given a false name?

Appellant’s brief at 4.




                                      -4-
J. A15010/16


      Having    determined,    after   careful   review,   that   the   learned

Judge Dumas, in her June 15, 2015 Pa.R.A.P. 1925(a) opinion, ably and

comprehensively disposes of appellant’s issues on appeal, with appropriate

reference to the record and without legal error, we affirm on the basis of

that opinion.

      Juvenile dispositional order affirmed.



      Jenkins, J. joins this Memorandum.

      Dubow, J. files a Concurring and Dissenting Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/16/2016




                                       -5-
                                                                                             Circulated 09/14/2016 10:03 AM




    IN THE INTEREST OF:                                          COURT OF COMMON PLEAS
                                                                 PHILADELPHIA COUNTY
    E.V.                                                         JUVENILE DMSION

    APPEAL OF:                                                   SID# 403-94-17-6

    E.V.                                                         Petition# CP-51-JV-0000135-2015

    Type of Order:Opinion                                        Superior Court# 1261 EDA 2015
                                                                                                     v
                                                                                                     ::o
                                                                                                     0                    _., ..   ~
                                                                                                                                   -·
                                                  OPINION
                                                                                                      v
                                                                                                      :::c   (   .;   .   ' .. ···~
                                                                                                                          '-,,

                                                                                                                          '.;.

                                                                                                      0
                                                                                                      .r:
                                                                                                      -<     '"·.J

            On January 17, 2015, Philadelphia police arrested the defendant, E.V., and charged him v?
                                                                                                             +·


    with VUFA-without license (18 Pa.C.S. §6106§§Al-F3), VUFA-public streets (18 Pa.C.S.

    §6108-Ml), VUFA-possession by minor (18 Pa.C.S. §6110.l§§A-Ml), and False Identification

to Law Enforcement Officer (18 Pa.C.S. §4914§§A-M3). On February 6, 2015, E.V. litigated a

motion to suppress before the Honorable Lori A. Dumas. After the denial of the suppression

motion, E. V. went to trial and was found guilty of VUF A-possession by minor-M 1 and False

Identification to Law Enforcement Officer-Ml. On said date, E.V. was adjudged delinquent and

placed on probation, while the probation officer continued to plan for placement.1 On April 7,

2015, E.V. was committed to aResidential Treatment Facility at Pennsylvania State Department

of Public Welfare for Appropriate Placement with a specific referral to YDC Cresson.

           On April 21, 2015, E.V., through his attorney, the Defender Association of Philadelphia,

filed this appeal. The appellant claims that the court erred by-denying the motion to suppress

evidence and that the evidence was insufficient to sustain the verdict on the crime of false

identification to law enforcement officer.




1
     A copy of the February 6, 2015 Notes of Testimony are hereto attached and incorporated as Exhibit A.
                                                   FACTS




         On February 6, 2015, Philadelphia Police Officer Matthew Blaszczyk Badge# 6382,

assigned to the 25th Police District, was on vehicular patrol near the 100 block of W. Gurney

Street in Philadelphia County. (Notes of Testimony, February 6, 2015, pp. 4~5) Officer

Blaszczyk had been an officer in said area for nine years. (N.O.T., p. 9) Officer Blaszczyk

described the area as a high-crime area and the busiest area in the city, as far as narcotics and

violent crimes. (N.O.T., p. 9) Officer Blaszczyk had recovered at least one hundred firearms,

during the course of his career. (N .O.T., p. 9)

        At approximately 12:30PM, Officer Blaszczyk was partnered in a vehicle with Officer

Gorman, Badge # 4909. Officer Blaszczyk observed a motor vehicle abruptly pull over without

signaling, which constituted a motor vehicle violation. (N.O.T., p. 7) The vehicle then parked in

front of a hydrant and the two officers initiated a vehicle investigation at said location. (N.O.T.,

p. 12) E.V. was seated in the passenger seat of said vehicle. (N.O.T., pp. 6 & 12)

        Immediately after the vehicle pulled over, both the operator and the passenger, E.V .,

exited the vehicle and attempted to walk away. (N.O.T., pp. 6 & 8) Both E.V. and the driver,

Luis Angala, began to walk south on Hope Street. (N.O.T., pp. 6 & 9) Officer Gorman, who was

closer to the driver, said "Hey. What are you guys doing? Stop. Come back." The driver turned

around and started arguing with Officer Gorman, saying "What? What do you want?" (N.O.T., p.

8) Officer Gorman replied "sit back down in the car. You are not free to leave." (N.0.T., p. 8)

        Officer Blaszczyk exited the vehicle. (N.O.T., p. 8) Officer Blaszczyk walked behind

E.V. and said "Hey. Where are you going?" (N.O.T., p. 6) Despite two or three requests, E.V.

refused to stop. (N.O.T., pp. 6 & 8) As he pursued E.V., Officer Blaszczyk initially observed the

protrusion, which was being caused by a heavy object. (N.O.T., pp. 10 & 13) Eventually,Officer

Blaszczyk was able to grab E.V. and immediatelyfelt the bulge in his right cargo pants pocket.
--   -_-.:-.::_-~~-:   ':'Y-··~·:,· .. -·




                                             (N.O.T., p. 6) E.V.'s pants were tight, which had made the bulge more visible. (N.O.T., p. 9)

                                            The bulge had been weighing down his pants pocket. (N.O.T., p. 9)

                                                     Upon patting E.V. do'\VII, he immediately identified the shape of a firearm. (N.O.T., p. 6)

                                            His immediate recognition of the firearm was based on his vast experience recovering firearms.

                                            (N.0.T., p. 10) Officer Gorman assisted Officer Blaszczyk in handcuffing E.V. (N.O.T., p. 6)

                                            E.V. identified himself as "Josh Ramos" several times to Officer Blaszczyk. (N.O.T., p. 7) E.V.

                                            first identified himself as "Josh Ramos" while sitting in the back of the police vehicle. (N .O.T., p.

                                            14) Officer Blaszczyk tried to do a criminal background check for "Josh Ramos" and could not

                                            find any information. (N.O.T., p. 11) Officer Blaszczyk placed the recovered firearm, a black

                                            Ruger, 3 80 caliber, LCP model, bearing serial number 37630766, on Property Receipt 3185925.

                                            (N.O.T ., p. 6) E.V. denied having a license to carry a firearm. (N.O.T., p. 10) Officer Blaszczyk

                                            believed that E.V. appeared older than his stated age of seventeen. (N.0.T., p. 10)

                                                    Upon being arrested, Officer Blaszczyk transported E.V. to East Detectives for

                                            processing.   (N.O.T., p. 6) Officer Blaszczyk asked E.V. to sign a medical checklist. (N.0.T., p.

                                            7) Officer Blaszczyk observed E.V. sign the checklist as "E****." (N.O.T., p. 7) Then, E.V.

                                            crossed it out and said that he made a mistake. (N.O.T., p. 7) Officer Blaszczyk asked E.V. what

                                            was his name. (N.O.T., p. 7) E.V. responded "Josh Ramos" (N.O.T., p. 7) Officer Blaszczyk

                                            asked E.V. why he signed "E****." (N.O.T., p. 7) Officer Gorman asked "what is your real

                                            name?" (N.O.T., p. 7) E.V. responded "I'm not giving you my real name." (N.O.T., p. 7) After

                                            several minutes, E.V. provided his real name ofE**** V*****. (N.O.T., p. 7)

                                                    When Officer Blaszczyk first began pursuing E.V., he wanted to know E.V.'s identity,

                                            due to the pending motor vehicle investigation. (N.0.T., p. 13) Officer Blaszczyk wanted to

                                            check if E.V. had any pending warrants. (N.O.T., p. 13) Officer Blaszczyk was concerned for his

                                            safety due to the nature of the area. (N.O.T., p. 13) Ultimately, Officer Blaszczyk asked E.V. his

                                            name on several occasions, and had tried to figure out if his name was Joshua versus Josh.

                                            (N.O.T ., p. 13) E.V. had stated that his name was "just Josh." (N.O.T., p. 13) After crossing out
"E****", E.V. could not even write "Josh." (N.O.T., p. 15) The Commonwealth presented a

Certificate on non-licensure, demonstrating that E.V. did not possess a license to carry a firearm.

(N.O.T., p. 20) The Commonwealth also presented a ballistics report, showing that the recovered

firearm was operable. (N.O.T., p. 20)

                                      LEGAL DISCUSSION



                           The Motion to Suppress was properly denied.




        This court recognizes that the forcible stop of a motor vehicle by a police officer

constitutes a seizure of the driver and its occupants. However, the vehicle in this case pulled over

abruptly on its own, without any compulsion. The evidence did not demonstrate any show of

force on the part of the police. The vehicle's movement itself constituted a motor vehicle

violation, which then created probable cause for the police to lawfully detain the driver of the

vehicle. E.V. does not seem to be contesting the probable cause that existed with regard to the

driver of the motor vehicle.

        Once the officers had probable cause toward the driver, the police had the right to

perform the traffic stop in a safe, efficient manner. Maryland v. Wilson, 519 U.S. 408, 117 S.Ct.

882, 137 L.Ed.2d 41 (1997) established:

           In summary, danger to an officer from a traffic stop is likely to be
           greater when there are passengers in addition to the driver in the
            stopped car. While there is not the same basis for ordering the
           passengers out of the car as there-is for ordering the driver out, the
           additional intrusion on the passenger is minimal. We therefore hold
           that an officer making a traffic stop may order passengers to get out of
           the car pending completion of the stop.

        In Commonwealth v. Pratt, 930 A.2d 561 (Pa.Super. 2007), our Superior Court expanded

on the reasoning of Maryland v. Wilson, to find that an officer may similarly order a passenger of

a lawfully stopped vehicle to remain inside or get back into the vehicle. In doing so, the Superior

Court joined numerous other state and federal courts in this ruling. Pratt states:
          We further recognize, as did the court in Williams, that traffic stops
          today present the same, if not greater, safety concerns for police
          officers than they did when Wilson was decided, and that the public
          interest in promoting the safety of police officers outweighs the
          marginal intrusion on personal liberty. We believe that allowing police
          officers to control all movement in a traffic encounter, and, in
          particular, eliminate the possibility of a passenger, who has an obvious
          connection to the vehicle's driver, from distracting or otherwise
          interfering with an officer engaged in a traffic stop, whether by exiting
          the car and remaining at the scene, or attempting to leave the scene for
          unknown reasons, is a reasonable and justifiable step towards
          protecting their safety.


        Pratt makes clear that the officers in this case had a right to control the movements of

E.V ., in order to ensure their safety. In both Pratt and in this case, the front passenger abruptly

exited the vehicle and began to walk away. In both Pratt and this case, the interaction took place

in an area known for high-crime and violence. In Pratt, the police officer had 7 ~ years of

experience. In this case, the officer had 9 years of experience. In Pratt, only the front passenger

exited the vehicle abruptly and there were two police officers in the patrol car. In this case, both

the front passenger and the driver simultaneously exited the vehicle abruptly. Clearly, the

potential for danger and chaos is greater when police have two people disobeying orders at the

same time. The fact that the driver, Luis Angala, began to engage in an argument with Officer

Gorman only further enhanced the urgency to control the actions ofE.V.

        Still, Officer Blaszczyk's actions were measured. He first issued verbal commands to

E.V. Officer Blaszczyk requested two or three times for E.V. to stop. E.V. refused to stop.

Meanwhile, the driver continued to argue with his partner. With tensions rising, Officer

Blaszczyk had no choice but to stay close to E.V. and in doing so, he clearly observed a bulge in

E.V.' s pants pocket that appeared to be created by a heavy object. This observation now

necessitated a greater show of authority, a full investigative detention, and a pat down. The pat-

do'\VII was brief, minimal, and directly-targeted toward the suspicious bulge. Officer Blaszczyk

immediately detected the firearm during the brief and targeted pat-down. Officer Blaszczyk's

experience in recovering over one hundred firearms in said neighborhood immediately helped
 form the basis to identify the presence of the firearm. Once the officer identified the firearm, he

 was entitled to retrieve the firearm and subsequently arrest E.V.

                    The evidence was sufficient to support the guilty verdict on the
                      charge of False Identification to Law Enforcement Officer.

         The relevant statute is set forth below under 18 Pa.C.S. § 4914§§A in the Crimes Code
 as:

           § 4914. False identification to law enforcement authorities.
           (a) Offense defined.v-A person commits an offense ifhe furnishes
           law enforcement authorities with false information about his identity
           after being informed by a law enforcement officer who is in uniform or
           who has identified himself as a law enforcement officer that the person
           is the subject of an official investigation of a violation of law.

         In order to satisfy the elements of this crime, there are two requirements.   First, the

 defendant must furnish law enforcement authorities with false information about his identity.

 Second, the defendant must do so after being informed by a law enforcement officer that the

defendant was the subject of an official investigation of a violation of the law-. In Re D.S., 614

PA 650, 39 A.3d 968 (2012).

         E.V. does not deny that he provided false information. The evidence clearly shows that

he provided the name of "Josh Ramos" and that he later provided the name of "E**** V*****,

after Officer Gorman requested that E.V. tell him his "real name". Prior to said admission, E.V.

also stated "I'm not giving you my real name." Therefore, it is. clear that "Josh Ramos" was a

fictitious name and that the first element of this charge is clearly met.

        Instead, E.V. hereby claims that he was never notified by a law enforcement officer that

he was the subject of an official investigation of a violation of the law, prior to providing the

fictitious name. Because E.V. continued to provide the name of "Josh Ramos" throughout

various phases of the official investigation and post-arrest, this claim must clearly fail. This was

not a momentary lapse by E.V., as law enforcement gave him plenty of chances to tell them the

truth. E.V. chose to provide the false name for a period of time sufficient for this court to have

found him guilty.
••   _!   ,;-""'.·   ••
                                                                                                                                   I
                                                                                                                                   i

                                                                                                                                   I
                                                                                                                                   I
                                                                                                                                   I"


                                                                                                                                   I
                                  E.V. identified himself as "Josh Ramos" several times to Officer Blaszczyk. E.V. first

                          identified himself as "Josh Ramos" while sitting in the back of the police vehicle. This was after

                          Officer Blaszczyk had told E.V. numerous times to "stop." This was after Officer Blaszczyk had

                          recovered the gun from his pants pockets. This was after Officer Blaszczyk and his partner had

                          handcuffed E.V. For E.V. to claim that he was not aware that he was the subject of an official

                          investigation seems disingenuous. It should also be noted that E.V. was no stranger to law

                          enforcement arrest procedure, as his counsel noted after the trial that E.V. had a "lengthy

                          history." (N.O.T., p. 21)

                                  This court believes that Officer Blaszczyk's calls to stop were sufficient indicators that an

                          official investigation was underway. This court does not believe that the Officer Blaszczyk had

                          to have uttered the words ''you are now the subject of an official investigation of a violation of the

                          law." If the calls to "stop" did not constitute sufficient notification, E.V. must have known that

                          Officer Blaszczyk's discovery of the gun on his person and Officer Blaszczyk's placement of

                          handcuffs on E.V. signified an official investigation. Certainly, when E.V. was sitting in the back

                          of the police car and the officer was filling out forms and typing into his computer, these must

                          have constituted signs of an official investigation.

                                  This court recognizes that the holding in In Re D.S. specifically states "for purposes of

                          offense of providing false identification to law enforcement, information regarding .an officer's

                          identity and purpose in investigating a violation of the law must come from the officer, not from

                          the surrounding circumstances." In Re D.S., 614 PA at 660. This court believes that sufficient

                          notification was, in fact, delivered by Officer Blaszczyk. The facts in In Re D.S. are quite

                          different, in that it involved plainclothes officers who were traveling in an unmarked car who

                          approached juveniles with their guns drawn at some point after the crime had been committed.

                          This case involves uniformed police officers travelling in a police vehicle. The police officers

                          themselves witnessed the motor vehicle violation, watched the two vehicle occupants abruptly

                          exit the vehicle and walk away while disregarding orders, and recovered a gun from the
                                                                                                         i"
                                                                                                         1·
                                                                                                         I
                                                                                                         I
                                                                                                         t·
                                                                                                         :
                                                                                                         i
                                                                                                         !
individual's person. The initial false identification was provided in the back of a police vehicle,      II -
                                                                                                         I
as opposed to inside of a park.        More importantly, E.V. provided numerous other false

identifications, even while in police custody at the detective's division, while filling out a medical
                                                                                                         I
                                                                                                         !


checklist. Still, E.V. seeks to take harbor in the fact that the magic words "you are now the

subject of an official investigation of a violation of the law" appear to have never been uttered.




                                         ·CONCLUSION


        Accordingly, this court's Order should be affirmed.


                                                           BY THE COURT: